Citation Nr: 0927542	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right hip 
arthralgia, to include as secondary to the veteran's service-
connected bilateral flat feet and right knee disabilities.

2. Entitlement to service connection for a low back disorder, 
to include as secondary to the veteran's service- connected 
bilateral flat feet and right knee disabilities.

3.  Propriety of severance of service connection for chronic 
right knee sprain with osteoarthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  In 
August 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

Meanwhile, a December 2008 RO rating decision proposed to 
sever service connection for chronic right knee sprain with 
osteoarthritis.  A March 2009 rating decision implemented the 
proposal, and service connection for the right knee 
disability was severed, effective June 1, 2009.

As will be detailed further below, in July 2009 the Veteran 
filed a notice of disagreement (NOD) as to the issue of 
severance of service connection for chronic right knee sprain 
with osteoarthritis.  A statement of the case (SOC) has not 
been issued as to that matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although cognizant of the additional delay that will result, 
the Board finds that another remand in this case is 
unavoidable.  Specifically, the Board observes that the 
actions required by the August 2008 remand were not fully 
accomplished as to the service connection claims on appeal; 
thus, a remand is necessary to attain compliance.

The August 2008 remand instructed that the Veteran was to be 
afforded a VA examination with respect to the claims on 
appeal and that the examiner should provide an opinion as to 
whether the Veteran's right hip and back disorders were at 
least as likely as not a result of his service-connected 
bilateral pes planus and/or right knee disabilities.  In 
December 2008, a VA examination was conducted; however, the 
examiner did not fully address the questions posed in the 
remand.  Although the examiner offered an opinion as to a 
possible relationship between the Veteran's claimed disorders 
and his bilateral pes planus, the examiner did not offer an 
opinion as to a relationship between these disorders and his 
service-connected chronic right knee strain.  

The Board acknowledges that a March 2009 rating decision 
severed service connection for the Veteran's right knee 
disability, effective June 1, 2009.  However, as service 
connection for a right knee disability was in effect at the 
time the Veteran filed his service connection claims for a 
right hip and back disorder, and the Veteran has begun the 
process of appealing that decision, the Board determines that 
an opinion with respect to the right knee disability is still 
necessary. 

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds another remand is required so that the requested 
VA opinion may be obtained. 

Additionally, as was described in the Introduction above, in 
March 2009 the RO severed service connection for chronic 
right knee sprain with osteoarthritis.  The Veteran has since 
expressed disagreement as to that decision.  See the undated 
statement from the Veteran, received at the Board on July 1, 
2009. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the AOJ 
so that a SOC may be issued.  Thus, the AOJ must issue a SOC 
as to the severance issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC pertaining to the 
issue of propriety of severance of 
service connection for chronic right 
knee sprain with osteoarthritis.  In 
connection therewith, the Veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the claimed right hip 
arthralgia and low back disorder are 
etiologically related to his chronic 
right knee strain.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon examination of the Veteran and 
review of the claims file, the examiner 
must opine as to the following: 

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's claimed right hip 
arthralgia and/or low back disorder 
were caused or increased in severity by 
his right knee disability? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.  

3.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the December 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


